Citation Nr: 9930300	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to August 
1992.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which an increased 
evaluation for the veteran's back disorder was denied.  By a 
rating decision dated in October 1998, the RO increased the 
evaluation for the veteran's service connected lower back 
disability to 20 percent, effective in April 1997, when the 
veteran's claim for increase was received.  However, the 
veteran's appeal concerning this issue remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In his May 1998 substantive appeal (VA Form 9), the veteran 
indicated in Box 8 that he wished to appear personally at a 
hearing before a member of the Board appearing at the local 
RO.  Accordingly, in August 1999, the RO scheduled the 
veteran for a hearing before a member of the Board appearing 
there in September 1999 and issued a letter notifying the 
veteran of the place and time at which he was to appear.  The 
letter was addressed to the veteran's last known address and 
it was not returned as undeliverable.  However, the veteran 
failed to report for his hearing.  A request for postponement 
has not been received or granted.  The veteran has not 
asserted any good cause for not attending the scheduled 
hearing.  Under these circumstances, regulations require that 
the case be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d) (1999).  

Considering the foregoing, the Board finds that it has met 
its obligation to afford the appellant an opportunity for a 
hearing.  "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants consideration for 
further referral for the assignment of an extraschedular 
rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service connected lumbar strain is 
currently manifested by complaints of constant pain and pain 
upon movement, stiffness, lessened endurance, increased 
fatigability, and intermittent muscle spasms; and by 
objective observations of pain and pain upon movement, severe 
restriction of motion with tightening of paraspinal muscles 
and X-ray results evidencing no clinical or radiological 
findings of arthritis or disc disease.



CONCLUSION OF LAW

The criteria for a schedular rating of 40 percent, and no 
greater for the service connected lumbar strain are met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & 1999 Supp.); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 4.72, Diagnostic 
Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

The regulations require review of the recorded history of a 
disability by the adjudicator to ensure an accurate 
evaluation.  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1999).  A rating decision dated in February 1994 
originally granted service connection for lumbar strain.  The 
evidence then of record included service medical records and 
a VA examination report dated in December 1992.  Service 
medical records show numerous complaints of and treatment for 
lower back pain in service.  Diagnoses included lumbar muscle 
strain, dorsalgia and back pain secondary to overuse, low 
back pain, mechanical back pain, and muscle spasm.  The 
December 1992 examination report revealed subjective 
complaints of back pain, stiffness, and weather sensitivity.  
The examiner observed the veteran to exhibit erect carriage 
and normal posture and gait; normal lumbar lordosis; and 
normal muscular development.  Range of motion measurements 
were reported at 80 degrees forward bending, 35 degrees 
backward extension, 35 degrees lateral tilting, bilaterally, 
and 35 degrees rotation, laterally.  The examiner diagnosed 
lumbar strain.  The RO assigned a 10 percent evaluation, 
effective in August 1992, the month the veteran was 
discharged from active service.

In May 1997, pursuant to the veteran's claim for an increase, 
the VA conducted another examination.  The report revealed 
subjective complaints of stiffness and pressure in his lower 
back, radiating into his lower extremities, with flare-ups 
occurring every three months and lasting from six hours to 
two days.  The veteran also reported weather sensitivity, 
loss of endurance, and fatigability.  He further averred that 
his back disability interfered with his job as a forklift 
operator, although he admitted he had lost no workdays 
because of his disability and that he was able to work during 
flare-ups.  The examiner objectively observed the veteran to 
exhibit no postural or fixed abnormalities.  Range of lower 
spine motion was measured at 120 degrees flexion, 20 degrees 
extension, 50 degrees lateral rotation, bilaterally, and 35 
degrees lateral flexion, bilaterally.  The examiner found 
tightness of the muscles, paraspinally, but no tenderness 
over the spinous processes; no erythema, grossly intact 
neurological findings; equal motor strength, bilaterally, and 
grossly intact sensation.  Results of X-rays showed a normal 
lumbosacral spine without clinical or radiological findings 
of arthritis or disc disease.

Following this, the veteran presented testimony at a hearing 
before a hearing officer sitting at the local RO in June 
1998.  He testified that he experienced pain, pain upon 
movement, muscle spasms, and stiffness in his back.  He 
stated that the pain was always present, and that it was 
worsened by bending over, sitting for extended periods of 
time, and changes in weather.  He further stated that he 
self-treated his symptoms with analgesic balm and massage, 
and that he took Motrin.  He testified that he had been 
prescribed Lodinexl, but that he could not always take it 
because he operated machinery at his job.  Concerning periods 
of incapacitation, he noted that he was once incapacitated at 
work, and thereafter missed work for several weeks, but that 
he received Workmen's Compensation for this.  Other than this 
episode, he testified, he had not had to miss work due to his 
back disability.  He wore a brace, but it was provided by 
work rather than prescribed through his physician.  
Concerning the radiation into his lower extremities, he 
testified that this usually occurred after he performed heavy 
lifting required in his present job.

At this hearing, the veteran submitted the report of an 
evaluation, dated in April 1998, performed by a private 
consulting neurologist, R. Kolanu, M.D., as well as records 
from his treatment physician showing the referral to Dr. 
Kolanu and the medications he had been prescribed.  The April 
1998 evaluation showed subjective complaints of persistent 
back pain radiating into the lower extremities with 
intermittent back spasms.  Dr. Kolanu noted that the 
neurological examination produced unremarkable results, but 
that the veteran exhibited signification restriction of back 
movements secondary to pain.  Flexion was measured at 30 
degrees with pain.  The examiner opined:

[The veteran] has chronic low back pain 
following an injury.  Very likely the 
underlying cause is degenerative joint 
disease and is exacerbated to some extent 
by his being overweight.

Accordingly, the hearing officer requested another VA 
examination, which was conducted in June 1998.  This report 
revealed similar subjective complaints.  The examiner 
observed the veteran to exhibit a sway-back deformity, and to 
be able to flex 50 degrees with pain at 30 degrees, extend 15 
degrees, and to rotate laterally 10 degrees, bilaterally, 
with pain at 10 degrees.  Examination of the spine, 
sensation, and reflexes were found to be normal.  The 
examiner found no generalized muscle wasting or weakness.  
The report shows an assessment of lumbar spine pain with 
subjective and objective factors including pain upon motion.  
The examiner opined the veteran would not perform his job as 
forklift operator to his fullest potential secondary to pain.

Based on the foregoing, the RO increased the evaluation 
accorded the veteran's service connected lumbar strain to 20 
percent by a rating decision dated in October 1998-of which 
the veteran was given notice in November 1998-effective in 
April 1997, when his claim was received.  This evaluation has 
been confirmed and continued to the present.

As noted above, the veteran has appealed the assignment of a 
20 percent evaluation for his lower back disability and avers 
that a higher rating is warranted therefor.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The current 20 percent rating was assigned under Diagnostic 
Code 5295, for lumbosacral strain characterized by muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The veteran meets 
this criteria.  He has testified that he experiences 
intermittent muscle spasms and, in May 1997 he was found to 
exhibit tightening of the muscles, paraspinally.  In 
addition, he has been found to exhibit limited range of 
motion, pain, and pain upon motion.

A 40 percent evaluation may be granted under Diagnostic Code 
5295 for severe symptoms of lumbosacral strain including 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  However, the medical evidence of record does not 
show that the required manifestations are present.  First, 
while the examiner in June 1998 indicated that the veteran 
exhibited a sway-back posture, the medical evidence of record 
does not reflect that his whole spine lists to the opposite 
side, that he exhibits a positive Goldthwait's sign, or that 
he demonstrates marked limitation of forward bending in a 
standing position.  Rather, the medical evidence of record 
reflects that, while the veteran's ability to forward flex is 
limited, he can move 50 degrees, albeit evidencing pain at 30 
degrees.  In addition, the veteran's spine was found to be 
normal upon examination in June 1998, and there was no fixed 
or postural abnormality in May 1997, and he had normal gait 
in April 1998.  Second, concerning loss of lateral motion 
with osteo-arthritis changes, narrowing or irregularity of 
joint space, the medical evidence reveals that the veteran 
exhibits lateral rotation and flexion movement, albeit 
limited and with pain.  Moreover, results of X-rays taken in 
May 1997 evidence a normal lumbosacral spine with no clinical 
or radiological findings of arthritis or disc disease.  
Third, and finally, the medical evidence of record simply 
does not establish that the veteran exhibits abnormal 
mobility on forced motion.  Rather, the veteran exhibits 
range of lumbosacral joint motion that is neither forced nor 
abnormal, although limited and with pain.

A higher evaluation could also be warranted under Diagnostic 
Code 5292 for limitation of lumbar motion.  Under Diagnostic 
Code 5292, limitation of lumbar spine motion that is 
"moderate" warrants a 20 percent evaluation.  A 40 percent 
evaluation is afforded for limitation of lumbar spine motion 
that is "severe."  The medical evidence of record clearly 
demonstrates that the veteran exhibits limitation of lumbar 
spine motion that is "severe."  First, range of motion 
measurements have been reported as follows: in June 1998, 50 
degrees flexion, 15 degrees extension, and 10 degrees lateral 
flexion, bilaterally.  In April 1998, he was noted to be able 
to flex forward only to 30 degrees.  Second, the medical 
evidence reflects objective observations of pain upon motion 
which further limits the veteran's ability to move.  
Specifically, in the June 1998 examination, the examiner 
noted that while forward flexion was possible to 50 degrees, 
the veteran exhibited pain at 30 degrees.  Pain was also 
present at 10 degrees of lateral flexion, bilaterally.  
Further buttressing the veteran's testimony concerning his 
pain and underscoring the June 1998 findings is Dr. Kolanu's 
observation in April 1998 that the veteran exhibited 
"significant restriction of back movements by pain."  
Finally, while the May 1997 report does show greater range of 
motion measurements-120 degrees flexion, 20 degrees 
extension, 50 degrees bilateral lateral rotation, and 35 
degrees bilateral lateral flexion-there are no indications 
that the examiner considered pain in taking these 
measurements. 

A higher evaluation could be warranted under Diagnostic Code 
5293, for pronounced, persistent symptoms of intervertebral 
disc syndrome with little intermittent relief, compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc.  Yet, the medical evidence of record does not show that 
the required manifestations are present.  The veteran has 
consistently complained of pain radiating into his lower 
extremities.  In addition, Dr. Kolanu opined, in April 1998, 
that the underlying cause of the veteran's chronic lower back 
pain was "[v]ery likely ... degenerative disc disease."  
Nonetheless, the medical evidence of record shows no medical 
findings or clinical evidence of degenerative disc disease, 
radiculopathy, sciatica, or other neurological findings that 
would indicate the presence of a diseased disc.  Rather, the 
medical evidence of record consistently presents normal or 
unremarkable neurological examination results.  Moreover, the 
most recent clinical findings-results of X-rays taken in May 
1997-evidence a normal lumbosacral spine without any 
clinical or radiological evidence of arthritis or disc 
disease.  Furthermore, the most recent, June 1998, medical 
evidence of record reveals findings of normal sensation, 
reflexes, and motor functioning without generalized muscle 
wasting or weakness.  Finally, Dr. Kolanu states only that 
the cause is likely degenerative disc disease.  He does not 
definitively diagnose this condition, nor does he refer to 
clinical findings or any other medical evidence which 
demonstrate that the condition is currently manifested.

Higher evaluations are also warranted for ankylosis of the 
lumbar spine, complete bony fixation or ankylosis of the 
whole spine at a favorable angle, or the residuals of 
vertebral fractures under Diagnostic Codes 5289, 5286, and 
5285, respectively.  However, the medical evidence of record 
does not show that the required manifestations are present.  
First, neither the veteran's lumbar spine nor his entire 
spine is ankylosed-either by surgery or by disease.  Rather, 
the medical evidence of record reflects that he has a range 
of lumbar spine motion, albeit painful and limited.  Second, 
the medical evidence of record simply does not show that he 
has been diagnosed with arthritis.  Finally, the medical 
evidence of record does not reflect that the veteran has 
fractured the vertebrae in his spine, that he exhibits 
abnormal mobility, or that he requires the use of a neck 
brace.  Rather, the veteran testified that he wears a back 
brace for his lower back, but that this brace has been 
provided by his employer-not prescribed by a physician.

After review of the evidence, the Board finds that the 
criteria for a rating of 40 percent, and no higher, are met 
under Diagnostic Code 5292.  Specifically, the medical 
evidence of record demonstrates that the veteran exhibits 
severe limitation of lumbar spine motion, but as noted 
earlier, he does not manifest listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, osteo-
arthritic changes, narrowing or irregularity of joint space, 
or abnormal bending on forced motion.  In addition, while he 
has complained of pain radiating into his lower extremities, 
he has not been found to exhibit sciatic neuropathy or other 
neurological findings associated with degenerative disc 
disease.  Finally, the medical evidence of record does not 
show that he exhibits ankylosis of the lumbar spine, the 
whole spine, or the residuals of fractured vertebrae 
involving abnormal mobility and the required use of a brace.

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
back disabilities involving lumbosacral strain, 
intervertebral disc syndrome, ankylosis of the lumbar or 
entire spine, and the residuals of vertebral fractures.  
However, the medical evidence does not reflect that the 
required manifestations are present.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The medical evidence of 
record does not show that the veteran has required frequent 
treatment or hospitalization for this disability.  And, while 
the examiner who conducted the June 1998 VA examination 
opined the veteran cannot perform to his fullest potential at 
work because of his lower back disability, the veteran 
testified that he has not missed any work due to this 
disability, other than the one occasion wherein he was 
awarded Workmen's Compensation.  There is no other evidence 
of record to suggest that the veteran's lower back disability 
presently markedly interferes with his employment.  The 
evidence does not, therefore, suggest that the impairment 
resulting solely from the service-connected lumbar strain, 
itself, warrants referral for extra-schedular consideration.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement 
were noted by the examiners and considered in the range of 
lumbar spine motion recorded.  In addition, the examiner 
noted tightness of the muscles paraspinally, in May 1997.  No 
findings were made of abnormal movement, guarding of 
movement, muscle atrophy, weakness, or changes in condition 
of the skin indicative of disuse.  Rather, the examiners 
specifically found no objective manifestation demonstrating 
sciatic neuropathy or other neurological findings.  
Consequently, the veteran's complaints of pain, pain 
radiating into his lower extremities, loss of endurance, 
fatigability, and limitation of movement, by themselves, do 
not support an assignment of a higher evaluation higher than 
the 40 percent which is granted by this decision.  As 
discussed above, the rating now assigned for the lower back 
disability accounts for the painful motion demonstrated.  The 
presence of other factors listed in 38 C.F.R. § 4.45, are not 
shown.


ORDER

An evaluation of 40 percent and no greater is granted for 
lumbar strain, subject to controlling regulations governing 
the award of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

